Opinion issued May 16, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00801-CV
                           ———————————
                 JUSTIN GORDON HOMES, LLC, Appellant
                                        V.
                           DUSTIN BECK, Appellee



                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-21070



                         MEMORANDUM OPINION

      Appellant, Justin Gordon Homes, LLC, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.851(b), 51.941(a), 101.041(1) (West
2013 & Supp. 2016); Fees Charged in the Supreme Court, in Civil Cases in the

Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Huddle, and Lloyd.




                                          2